Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings

1.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Examiners Note: Fig.56 is disclosed in paragraph [0070] as a photograph, Figs.17-25 are shown with a textured surface. MPEP 608.02, 37 CFR 1.84(b) states that:
Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. 
Fig.56 uses a photograph to represent the magnet receiving mount being mounted to a table stand. The photograph is not the only practical medium to show the mount and table stand, a figure of the mount and table stand is a practical medium. 
Figs.17-25 show additional textured representation around the item 1700(for example). The textured representation makes the figures difficult to read and it is unclear what it is intended to represent. Is it part of the surface of the invention, is it shading, or is it showing a surface texture.

Allowable Subject Matter 

2.	Claims 1-4, 7-12, and 14-17 are allowable.
	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1, 7 & 10 and at least in part, because 	Independent claims 1 & 10, recite the limitations: “… a magnet mount…magnet plate… an electrical connection exposed through an opening in the magnet plate, where the electrical connection includes electrical connectors… a power supply and cable connection for interfacing with a portable electronic device to provide power to the portable electronic device… a fastening mechanism for fastening the back of the magnet mount to a temperature regulating unit that engages the portable electronic device to regulate the temperature of the portable electronic device”,
Independent claim 7 recites the limitations:“… a magnet mount for mounting onto a temperature regulating unit that engages a portable electronic device to regulate the temperature of the portable electronic device…a magnet plate… an electrical connection exposed through an opening in the magnet plate, where the electrical connection includes electrical connectors… a power supply and cable connection for interfacing with a portable electronic device to provide power to the portable electronic device…”.
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, 7 & 10 are believed to render said claims and all claims depending therefrom (claims 2-4, 8-9, 11-12 & 14-17) allowable over the prior art references of record, taken alone or in combination. 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835